Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 1 of 16 PageID 83




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

VICTORIA GONZALEZ,

                      Plaintiff,

v.                                                             Case No: 6:20-cv-270-Orl-41EJK

ROCKWATER DEVELOPMENT, LLC
and JULIE CASEY,

                      Defendants.
                                                /

                           REPORT AND RECOMMENDATION

       This cause comes before the undersigned, referred from the Court, on Plaintiff’s Second

Renewed Motion for Default Judgment (“the Motion”) against Defendants. (Doc. 24.) For the

reasons set forth below, I respectfully recommend that the Motion be granted in part.

I.     BACKGROUND

       Plaintiff instituted this action against Defendants Rockwater Development, LLC

(“Rockwater”), and Julie Casey, alleging that they violated the minimum wage and retaliation

provisions of the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201–219, Florida’s

unpaid minimum wage provision, Florida Statute § 448.110, and unpaid wages under Florida

common law. (Doc. 1.) Plaintiff also seeks damages for Defendants’ issuance of a worthless check.

(Id.) On March 3, 2020, Plaintiff perfected service on both Defendants. (Docs. 14, 15.) As neither

Defendant timely answered or otherwise responded, clerk’s defaults were entered against both

Defendants. (Docs. 18, 19.) After filing two motions for default judgment that failed to comply

with the Local Rules (Docs. 20, 22), Plaintiff filed the instant Motion, containing a memorandum

of law to support her motion for default judgment (Doc. 24).
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 2 of 16 PageID 84




       In the Complaint, Plaintiff alleges that she worked as a server for Defendants from June

2019 through August 2019. (Id. ¶¶ 8, 16.) On two occasions in August 2019, Defendants allegedly

issued paychecks to Plaintiff that were rejected by Plaintiff’s financial institution for insufficient

funds. (Id. ¶ 12.) As a result, Plaintiff incurred a $15 penalty. (Id. ¶ 51.) After Plaintiff informed

Defendants that the checks did not clear, they allegedly retaliated against her by refusing to

compensate her for work done from August 18, 2019, to August 31, 2019. (Id. ¶¶ 15–16.)

II.    STANDARD

       “When a party against whom a judgment for affirmative relief is sought has failed to plead

or otherwise defend . . . the clerk must enter the party's default.” Fed. R. Civ. P. 55(a). Afterwards,

a court may enter a default judgment against the party. Fed. R. Civ. P. 55(b). “Entry of default

judgment is only warranted when there is ‘a sufficient basis in the pleadings for the judgment

entered.’” Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1245 (11th Cir. 2015) (citing

Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). The Eleventh

Circuit has interpreted “a sufficient basis” as “being akin to . . . survive a motion to dismiss for

failure to state a claim.” Id. (citing Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1370 n. 41

(11th Cir. 1997)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       In addition to stating a plausible claim for relief, the movant must ensure that the court has

jurisdiction over the parties. Schwartz v. Fontana, Case No. 8:16-cv-914-T-30AAS, 2016 WL

4272213, at *2 (M.D. Fla. Aug. 15, 2016). “All well-pleaded allegations of fact are deemed

admitted upon entry of default; however, before entering a default judgment, a court must confirm

that it has jurisdiction over the claims and that the complaint adequately states a claim for which




                                                 -2-
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 3 of 16 PageID 85




relief may be granted.” See Nishimatsu Constr. Co. v. Houston Nat'l Bank, 515 F.2d 1200, 1206

(5th Cir. 1975).

III.   DISCUSSION

       A. Personal Jurisdiction 1

       Upon review of the allegations in the Complaint and the service of process, the undersigned

finds that there is personal jurisdiction over Defendants. Federal Rule of Civil Procedure

4(k)(1)(A) provides that “serving a summons or filing a waiver of service establishes personal

jurisdiction over a defendant who is subject to the jurisdiction of a court of general jurisdiction in

the state where the district court is located. . . .” In addition to adequate service of process, the

party moving for default judgment must demonstrate that a court has jurisdiction over the parties.

See Nationwide Mut. Fire Ins. Co. v. Creation’s Own Corp., S.C., No. 6:11-cv-1054-Orl-28, 2011

WL 6752561, at *2 (M.D. Fla. Nov. 16, 2011), report and recommendation adopted, No. 6:11-cv-

1054-Orl-28, 2011 WL 6752557 (M.D. Fla. Dec. 22, 2011) (“In addition to a showing of adequate

service of process (or a showing sufficient to establish waiver of same), a Court must assure itself

of jurisdiction over the action and the parties.”). This requires a showing that “a defendant is within

the substantive reach of a forum’s jurisdiction under applicable law.” Prewitt Enters., Inc. v. Org.

of Petroleum Exp. Countries, 353 F.3d 916, 925 n.15 (11th Cir. 2003).

       In the Complaint, Plaintiff alleges that Rockwater is an LLC organized under the laws of

Florida and Casey resides in Orange County, Florida. (Doc. 1 ¶¶ 5–6.) Plaintiff also alleges that

Casey has a significant ownership interest in Rockwater and controlled the day-to-day operations.

(Id. ¶ 6.) The undersigned finds that there is personal jurisdiction over Rockwater, as it is a citizen



1
  The undersigned previously found that service of process was perfected on Defendants. (Docs.
17.) As such, this report and recommendation will not reiterate its findings regarding service of
process on these Defendants.



                                                 -3-
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 4 of 16 PageID 86




of the state of Florida, and thus subject to suit in Florida.

        However, Plaintiff alleges only that Casey resides in Florida, not that she is a citizen of

Florida. For an individual, “[c]itizenship is equivalent to ‘domicile’ for purposes of diversity

jurisdiction . . . . And domicile requires both residence in a state and ʻan intention to remain there

indefinitely[.]’” Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1269 (11th Cir. 2013) (quoting

McCormick v. Aderholt, 293 F.3d 1254, 1257–58) (11th Cir. 2002)). “Residence alone is not

enough” to establish the citizenship of an individual. Travaglio, 735 F.3d at 1269 (citing Denny v.

Pironi, 141 U.S. 121, 122 (1891)). Without any information as to Casey’s domicile, the Court

cannot ascertain whether she is citizen of Florida, and thus whether the Court has personal

jurisdiction over her pursuant to Rule 4(k)(1)(A). However, Florida’s long arm statute could also

provide personal jurisdiction over Casey.

        “‘A plaintiff seeking the exercise of personal jurisdiction over a nonresident defendant

bears the initial burden of alleging in the complaint sufficient facts to make out a prima facie case

of jurisdiction.’” Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249, 1257

(11th Cir. 2010) (quoting United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009)).

“The exercise of jurisdiction must: (1) be appropriate under the state long-arm statute; and (2) not

violate the Due Process Clause of the Fourteenth Amendment to the U.S. Constitution. HostLogic

Zrt. v. GH Int'l, Inc., No. 6:13-cv-982-Orl-36, 2014 WL 2968279, at *5 (M.D. Fla. June 30, 2014)

(citing Diamond Crystal Brands, 593 F.3d at 1257–58). Florida’s long-arm statute provides

personal jurisdiction over anyone who conducts, operates, engages in, and carries on business in

Florida. Fla. Stat. 48.193(1)(a).

        Here, Plaintiff alleges that Casey manages the day to day operations of Rockwater,

including the supervision and payment of employees. (Doc. 1 ¶ 6.) These acts would subject Casey




                                                  -4-
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 5 of 16 PageID 87




to personal jurisdiction under Florida’s long-arm statute. Fla. Stat. § 48.193(1)(a). Moreover, the

undersigned finds that an exercise of jurisdiction would not violate the Due Process Clause because

Plaintiff’s claims arise out of Casey’s contacts with Florida, i.e., the management of Rockwater’s

employees. See Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355 (11th Cir. 2013).

Therefore, I respectfully recommend that the Court find that there is personal jurisdiction over

Defendants.

        B. Venue

        Plaintiff alleges that venue is appropriate in the Middle District of Florida because a

substantial portion of the events giving rise to her claims occurred in in this District. (Doc. 1 ¶ 3.)

This is corroborated by her allegations that she worked for Defendants as a host and server at their

restaurant, The Outpost Neighborhood Kitchen Restaurant, in Orlando, Florida. (Id. ¶ 8.) Pursuant

to 28 U.S.C. § 1391(b)(2), a civil action can be brought in a “a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

of property that is the subject of the action is situated.” It is evident that the events giving rise to

this action occurred in one of the counties served by the Orlando division. As such, the undersigned

finds that venue is appropriate.

        C. Subject Matter Jurisdiction

        Plaintiff alleges that there is federal question jurisdiction over her FLSA claims and

supplemental jurisdiction over her state law claims. (Doc. 1, ¶ 2.) Federal question jurisdiction

exists in civil actions arising under the Constitution, laws, or treaties of the United States. 28 U.S.C.

§ 1331; U.S. Bank Nat'l Ass'n v. Windsor, No. 6:15-cv-1895-Orl-41GJK, 2016 WL 3166851, at *2

(M.D. Fla. Mar. 14, 2016), report and recommendation adopted, 2016 WL 3144143 (M.D. Fla.

June 6, 2016). “The presence or absence of federal question jurisdiction is governed by the ‘well-




                                                  -5-
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 6 of 16 PageID 88




pleaded complaint rule,’ which provides that federal question jurisdiction exists only when a

federal question is presented on the face of the plaintiffs properly pleaded complaint.” Caterpillar

Inc. v. Williams, 482 U.S. 386, 392 (1987) (citation omitted); see also Kemp v. Int’l Bus. Mach.

Corp., 109 F.3d 708, 712 (11th Cir. 1997) (“A case does not arise under federal law unless a federal

question is presented on the face of plaintiff’s complaint.”).

       “[I]n any civil action of which the district courts have original jurisdiction, the district

courts shall have supplemental jurisdiction over all other claims that are so related to claims in the

action within such original jurisdiction that they form part of the same case or controversy.” 28

U.S.C. § 1367(a). However, a court may decline from exerting supplemental jurisdiction if the

state law claims “substantially predominate[] over the claim or claims over which the district court

has original jurisdiction.” Id. § 1367(c)(2).

       Here, Plaintiff brings claims arising under the FLSA, which is federal law, thus the Court

has federal question jurisdiction. Further, her state law claims for unpaid wages and issuing a bad

check arise out of her employment with Defendants, which is also the basis her FLSA claim. The

undersigned finds because the state law claims arise out of the same controversy as the FLSA

claim, the Court has supplemental jurisdiction over the state law claims.

       D. Entitlement to Default Judgment and Damages

              i.   Plaintiff Has Established a Claim Under the FLSA (Count I)

       For Count I, Plaintiff alleged that Defendants failed to pay her any wages for various work

weeks in July and August 2019, which violates the FLSA minimum wage provision. (Doc. 1, ¶¶

20–26.) The FLSA establishes minimum wage standards for employees who are “engaged in

commerce or in the production of goods for commerce” or “employed in an enterprise engaged in

commerce or in the production of goods for commerce.” 29 U.S.C. §§ 206(b), 207(b). “To trigger




                                                -6-
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 7 of 16 PageID 89




liability under the FLSA’s minimum wage provisions, . . . [P]laintiff must show: (1) an employee-

employer relationship exists between [her and Defendants], and (2) [s]he is ‘covered’ by the

FLSA.” Cabreja v. SC Maint., Inc., No. 8:19-cv-296-T-33CPT, 2019 WL 2931469, at *3 (M.D.

Fla. June 19, 2019) (citing Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1298

(11th Cir. 2011)), report and recommendation adopted, 2019 WL 2929325 (M.D. Fla. July 8,

2019). “To state a claim for failure to pay minimum (or overtime) wages under the FLSA, . . .

[P]laintiff must demonstrate that (1) [s]he is employed by . . . [D]efendant[s], (2) . . . [D]efendant[s]

engaged in interstate commerce, and (3). . . [D]efendant[s] failed to pay h[er] minimum . . .

wages.” Freeman v. Key Largo Volunteer Fire & Rescue Dep’t, Inc., 494 F. App’x 940, 942 (11th

Cir. 2012) (citing Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1277 n.68 (11th Cir.

2008)).

          The FLSA requires that an employee receive no less than a minimum rate of $ 7.25 per

hour. See 29 U.S.C. § 206(a)(1)(c). Any employer who violates the FLSA’s minimum wage

provision is “liable to the employee . . . affected in the amount of their unpaid minimum wages, or

their unpaid overtime compensation . . . and in an additional equal amount as liquidated

damages.” 29 U.S.C. § 216(b).

          Plaintiff’s allegations sufficiently demonstrate an employee-employer relationship

between her and Defendants. She alleges that she was employed by Rockwater and Casey as a

server and host at the Outpost Neighborhood Kitchen from June 2019 to September 2019. (Doc. 1

¶¶ 8, 36.) She also alleges that Casey: “acted directly and individually in the interest of Rockwater,

including having significant ownership of the company, exercising day-to-day operational control,

and being involved in the supervision and payment of employees including Plaintiff concerning

her employment.” (Id. ¶ 6); See Elwell v. Pierce N Tell, LLC, 2014 U.S. Dist. LEXIS 192611, 2014




                                                  -7-
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 8 of 16 PageID 90




WL 12617813, at *2 (M.D. Fla. Mar. 6, 2014) (citing Patel v. Wargo, 803 F. 2d 632, 638 (11th

Cir. 1986)) (holding that allegations about a company’s owner who engaged in the day to day

operations of the business and had direct supervisory responsibility over plaintiff were sufficient

to state a cause of action under the FLSA against an individual and company).

       With respect to the coverage element, “a plaintiff employee much establish one of two

types of coverage under the FLSA: (1) ‘enterprise coverage,’ which applies to the defendant

employer, or (2) ‘individual coverage,’ which applies to the plaintiff employee.” Gaviria v.

Maldonado Brothers, Inc., 2014 U.S. Dist. LEXIS 198755, 2014 WL 12531281, at *3 (S.D. Fla.

Mar. 31, 2014) (citing Martinez v. Palace, 414 F. App’x 243, 244-45 (11th Cir. 2011) and Thorne

v. All Restoration Servs., 448 F.3d 1264, 1265-66 (11th Cir. 2006)). “An employer falls within the

FLSA’s enterprise coverage if it meets two requirements: (1) it ‘has employees engaged in

commerce or in the production of goods for commerce, or . . . has employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce by

any person’ and (2) has an ‘annual gross volume of sales made or done,’” which is in excess of

$500,000. Id. (quoting 29 U.S.C. § 203(s)(1)(A)).

       In the Complaint, Plaintiff alleges that Rockwater meets enterprise coverage because it had

annual gross revenue that totaled $500,000 or more and was engaged in interstate commerce within

the meaning of the FLSA as they had employees who engaged in such commerce. (Doc. 1, ¶ 7.)

Additionally, as a server, Plaintiff and other employees allegedly processed credit card

transactions, which required the use of telephone and internet services from out-of-state providers.

(Doc. 24 at 11.) Accepting these allegations as true, I find they sufficiently demonstrate enterprise

coverage.




                                                -8-
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 9 of 16 PageID 91




         To support her FLSA minimum wage claim, Plaintiff alleges that Defendants failed to pay

her minimum wages for each hour she worked in various workweeks. (Doc. 1, ¶¶ 12–17.) Namely,

Defendants refused to pay Plaintiff her final check for hours worked from August 18, 2019, to

August 31, 2019. (Id. ¶¶ 14–15.) I recommend that the Court find that these well-pleaded

allegations demonstrate that the Defendants failed to pay Plaintiff minimum wages as required by

the FLSA.

         Having established a violation of § 206, Plaintiff is entitled to an award of damages,

consisting of her unpaid minimum wages and an equal amount of liquidated damages. See 29

U.S.C. § 216(b). In support of her damages, Plaintiff attests in her Declaration that she was not

paid her final wages in the amount of $405.25. (Decl., Doc. 24, ¶ 8.) Plaintiff states that she is

aware of the amount due from her final paycheck because the Defendants reported the amount

through an app. (Id.) After reviewing the evidence presented, I recommend that the Court find that

Plaintiff is entitled to actual damages in the amount of $405.25 and equal amount of liquidated

damages in the amount $405.25, amounting to a total of $810.50 for her FLSA minimum wage

claim.

              ii.   Plaintiff Does Not Establish a Claim Under the Florida Minimum Wage Act
                    (Count II)

         For Counts II and III, Plaintiff brings claims for unpaid state minimum wages (Count II)

and unpaid wages (Count III) under the Florida Minimum Wage Act (“FMWA”). 2 The FMWA

“incorporates the exemptions and restrictions in sections 213 and 214 of the FLSA ‘as interpreted

by applicable federal regulations and implemented by the Secretary of Labor.’” Kwasnik v.

Charlee Fam. Care Servs. of Cent. Fla., Inc., No. 6:08-cv-926-Orl-31KRS, 2009 WL 1607809, at



2
 The undersigned notes that Count III is redundant, as Plaintiff is already bringing a claim for
unpaid minimum wages under the FMWA.



                                               -9-
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 10 of 16 PageID 92




*4 (M.D. Fla. June 9, 2009) (quoting Fla. Stat. § 448.110). Thus, to state a claim under the FMWA,

Plaintiff must establish that she

               was employed by an employer covered by the FLSA during the
               period involved; that the plaintiff was engaged in commerce or
               production of goods for commerce or employed by an enterprise
               engaged in commerce or in the production of goods for commerce;
               and that the employer failed to pay the plaintiff the minimum wage
               and overtime compensation required by law.

Id. Unlike the FLSA, the FMWA requires notice prior to suit.

               Any person aggrieved by a violation of this section may bring a civil
               action in a court of competent jurisdiction against an employer
               violating this section or a party violating subsection (5). However,
               prior to bringing any claim for unpaid minimum wages pursuant to
               this section, the person aggrieved shall notify the employer alleged
               to have violated this section, in writing, of an intent to initiate such
               an action. The notice must identify the minimum wage to which the
               person aggrieved claims entitlement, the actual or estimated work
               dates and hours for which payment is sought, and the total amount
               of alleged unpaid wages through the date of the notice.

Fla. Stat. § 448.110(6)(a)

       Here, Plaintiff does not allege or otherwise provide the undersigned with information

demonstrating that she satisfied the condition precedent, i.e., the notice, to initiate a suit under

FMWA. Though the Complaint alleges that “Plaintiff has satisfied all conditions precedent to the

filling of this action” (Doc. 1, ¶ 31), it does not contain sufficient factual allegations for the

undersigned to conclude that § 448.110(6)(a) was satisfied.

            iii.   Plaintiff Is Not Entitled to Damages for Unpaid Wages Under Florida
                   Common Law (Count III)

       Under Florida law, “unpaid wages” is a “[t]erm [that] should be broadly defined and

includes not only periodic monetary earnings but all compensation for services rendered without

regard to manner in which such compensation is computed.” Elder v. Islam, 869 So. 2d 600, 602

(Fla 5th DCA 2004).




                                                - 10 -
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 11 of 16 PageID 93




       As discussed supra, Plaintiff alleges that she was not compensated for various work during

her employment with Defendants. However, she cannot collect damages under the FMWA if she

recovers her unpaid minimum wages damages under the FLSA. See Grantham v. Bayside Bus.

Enters., No. 8:16-cv-2146-T-27TGW, 2017 WL 11113198, at *6 (M.D. Fla. Apr. 12, 2017) (citing

Atlantic Coast Line R. Co. v. Saffold, 178 So. 288, 290 (1938)) (declining to award damages for

unpaid wages under Florida common law because the plaintiff already recovered wages under the

FLSA), report and recommendation adopted, 2017 WL 11113199 (M.D. Fla. May 8, 2017).

             iv.   Plaintiff Has Established a Claim for Retaliation Under the FLSA (Count
                   IV)

       The FLSA makes it unlawful for any person “to discharge . . . [an] employee because such

employee has filed any complaint or instituted or caused to be instituted any proceeding under or

related to this chapter. . . .” 29 U.S.C. § 215(a)(3). To state a claim for retaliation, Plaintiff must

allege that : “(1) she engaged in activity protected under [the] act; (2) she subsequently suffered

adverse action by the employer; and (3) a causal connection existed between the employee's

activity and the adverse action.” Wolf v. Coca-Cola Co., 200 F.3d 1337, 1342–43 (11th Cir.

2000) (citation omitted).

       Plaintiff has pled sufficient factual allegations to state a claim for retaliation under the

FLSA. According to the Complaint, Plaintiff complained to Defendants about unpaid wages and

was immediately terminated. (Doc. 1, ¶¶ 42, 44.) Plaintiff’s alleged complaints constituted

protected activity under the FLSA’s anti-retaliation provision. Moreover, Plaintiff suffered an

adverse action by Defendants because she was terminated. Plaintiff allegation that she was

immediately terminated for no legitimate reason following her complaints establishes a sufficient

causal connection between Plaintiff’s complaints and Defendants’ actions. (Doc. 24 at 7–8.)

Therefore, Plaintiff has stated a retaliation claim pursuant to the FLSA.




                                                - 11 -
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 12 of 16 PageID 94




       Upon establishing a claim for retaliation under the FLSA, 29 U.S.C. § 215(a)(3), an

employer is “liable for such legal or equitable relief as may be appropriate to effectuate the

purposes of section 215(a)(3) [of the FLSA], including without limitation employment,

reinstatement, promotion, and the payment of wages lost and an additional equal amount as

liquidated damages.” 29 U.S.C. § 216(b). Any damages award should “put the plaintiff in the place

[she] would have been absent the employer’s misconduct.” Snapp v. Unlimited Concepts, Inc., 208

F.3d 928, 934 (11th Cir. 2000).

       The Eleventh Circuit previously determined that it is within the court’s discretion whether

to award liquidated damages in an FLSA retaliation case. Moore v Appliance Direct, Inc., 708 F.3d

1233, 1243 (11th Cir. 2013). As explained by the Snapp court, “the liquidated damage[s] provision

is not penal in its nature but constitutes compensation for the retention of a workman’s pay[,]

which might result in damages too obscure and difficult of proof for estimate other than by

liquidated damages” Snapp, 208 F.3d at 934. Additionally, “liquidated damages should equal net

back pay.” E.E.O.C. v. White & Son Enterprises, 881 F.2d 1006, 1013 (11th Cir. 1989).

       Plaintiff attests that she was unable to find employment for 21 weeks after she was fired.

(Decl., Doc. 24, ¶ 13.) She then states that her back pay amounts to $ 4,567.50 ($7.25 minimum

wage x 21 weeks x 30 hours per week). (Id.) Based on Plaintiff’s averments, I recommend that the

Court find that Plaintiff is entitled to compensation on her FLSA retaliation claim in the amount

of $4,567.50. Moreover, pursuant to 29 U.S.C. § 216(b), I recommend that the Court award an

additional, equal amount ($4,567.50) in liquidated damages because it is difficult to estimate how

much Plaintiff would have made in tips if she had remained as a server with Defendants.




                                              - 12 -
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 13 of 16 PageID 95




             v.      Plaintiff Does State a Claim for a Violation of Florida Statute § 68.065
                     (Count V)

       Under Florida law, “if payment of a check is refused by a drawee-bank for insufficient

funds, a payee may bring a cause of action against the drawer for recovery of the amount of the

check plus treble the amount of the check.” F&A Dairy Prods., Inc. v. Imperial Food Distribs.,

Inc., 798 So. 2d 803, 803 (Fla. 4d DCA. 2001). Similar to the FMWA, a plaintiff must provide

notice at least 30 days before suing. Fla. Stat. § 68.065. The notice must be delivered “by certified

or registered mail, evidenced by return receipt, or by first-class mail, evidenced by an affidavit of

service of mail, to the maker or drawer of the payment instrument to the address on the instrument,

to the address given by the drawer at the time the instrument was issued, or to the drawer's last

known address.” Fla. Stat. § 68.065(4). The notice must be as follows:

                  You are hereby notified that a check, draft, order of payment, debit
                  card order, or electronic funds transfer numbered ______ in the face
                  amount of $_____ issued by you on (date), drawn upon (name of
                  bank), and payable to ______, has been dishonored. Pursuant to
                  Florida law, you have 30 days from receipt of this notice to tender
                  payment in cash of the full amount of the dishonored payment
                  instrument, plus a service charge of $25 if the face value does not
                  exceed $50, $30 if the face value exceeds $50 but does not exceed
                  $300, $40 if the face value exceeds $300, or 5 percent of the face
                  amount of the dishonored instrument, whichever is greater, the total
                  amount due being $_____ and ______ cents. Unless this amount is
                  paid in full within the 30-day period, the holder of the dishonored
                  payment instrument may file a civil action against you for three
                  times the amount of the dishonored instrument, but in no case less
                  than $50, in addition to the payment of the dishonored instrument
                  plus any court costs, reasonable attorney fees, and any bank fees
                  incurred by the payee in taking the action.

Fla. Stat. § 68.065(4) (blank spaces in original)

       Here, Plaintiff alleges that, through counsel, she sent Defendants a demand for payment on

December 5, 2019 via certified mail to Defendants’ place of business and address on the check.




                                                 - 13 -
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 14 of 16 PageID 96




(Doc. 1, ¶ 47.) The demand included the language required by the statute (Ex. B, Doc. 1 at 1.), and

Plaintiff also attached a copy of the certified mail receipt (id. at 2).

        Here, the well-pleaded factual allegations of the Complaint, which are deemed admitted,

as well as the Declaration and its exhibits, warrant the entry of default judgment. Defendants

allegedly tendered a check to plaintiff for $391.62, but payment was refused due to insufficient

funds. (Doc. 24 at 9.) More than 30 days before filing this suit, Plaintiff sent a written demand that

included the required language as set forth in Fla. Stat. § 68.065(4). (Ex. B., Doc. 1 at 1.)

Accordingly, I recommend that the Court find that Plaintiff is entitled to three times the amount of

the check, which is $1,174.86, as well as $15.00 for the associated bank fees under § 68.065.

             vi.    Plaintiff Has Not Established Entitlement to Attorney’s Fees

        In the Complaint, Plaintiff makes a claim for attorneys’ fees pursuant to the FLSA, § 216(b)

and the FMWA, § 448.08. (Doc. 1, ¶¶ 26, 40.) As the undersigned found that Plaintiff is entitled

to default judgment on her FLSA claim and not the FMWA claim, she is entitled to recover

attorney’s fees for time spent litigating Counts I and IV. See 29 U.S.C. § 216(b) (“The court in

such action shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a

reasonable attorney's fee to be paid by the defendant, and costs of the action.”). However, as neither

the Complaint nor the Motion provides a basis for attorney’s fees for Count V, the undersigned

declines to find that an award of attorney’s fees for time spent litigating Count V is appropriate.

As such, I respectfully recommend that the Court award Plaintiff’s attorney’s fees for litigating

Counts I and IV.

        Notwithstanding the foregoing recommendation, the Motion does not provide any

documentation supporting a fee award. (Doc. 24); Am. Civil Liberties Union of Ga. v. Barnes, 168

F.3d 423, 427 (11th Cir. 1999) (citing Norman v. Housing Auth. of Montgomery, 836 F.2d 1292,




                                                 - 14 -
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 15 of 16 PageID 97




1303 (11th Cir. 1988) ) (providing that when a party makes a claim for fees, it is that party’s burden

to establish entitlement and to document the appropriate hours and hourly rate). Thus, at this stage,

the undersigned cannot recommend an amount of attorney’s fees that should be awarded to

Plaintiff. Instead, I recommend that the Court grant Plaintiff 14 days from the entry of judgment

to file a motion for attorney’s fees. See Fed. R. Civ. P. 54(d)(2)(B).

IV.      RECOMMEDATION

      Upon consideration of the foregoing, I RESPECTFULLY RECOMMEND that the Court:

      1. GRANT IN PART the Motion. (Doc. 24.)

      2. FIND that Plaintiff is entitled to default judgment on Counts I, III, IV, and V.

      3. FIND that Plaintiff is entitled to damages for Counts I, IV, and V amounting to $11,135.36.

      4. FIND that Plaintiff is entitled to attorney’s fees for time spent litigating Counts I and IV.

      5. ENTER a final default judgment in favor of Plaintiff and against Defendants in the amount

         of $11,135.36.

      6. GRANT LEAVE for Plaintiff to file a motion for attorney’s fees within 14 days of an

         order adopting this report and recommendation.




                                                 - 15 -
Case 6:20-cv-00270-CEM-EJK Document 25 Filed 02/03/21 Page 16 of 16 PageID 98




                                   NOTICE TO PARTIES

       A party has fourteen days from this date to file written objections to the Report and

Recommendation’s factual findings and legal conclusions.      A party’s failure to file written

objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R.

3-1.

       Recommended in Orlando, Florida on February 3, 2021.




Copies furnished to:

Presiding District Judge
Counsel of Record
Unrepresented Parties




                                             - 16 -
